DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communications unit for communicating in claims 15-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1-19 recite, obtaining movement path information from one or more robots in a space including a plurality of regions; determining density of each of the plurality of regions based on the obtained movement path information; and determining a recommended location of a charging station for charging the one or more robots from the plurality of regions based on the determined density, as drafted, is a process, apparatus, and system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the robot, via a separate terminal, artificial neural network, communications unit, processor, charging station for charging the one or more robots, control server, a memory, the obtaining movement path information from one or more robots in a space including a plurality of regions; determining density of each of the plurality of regions based on the obtained movement path information; and determining a recommended location of a charging station for charging the one or more robots from the plurality of regions based on the determined density in the context of this claim encompasses identifying a path for one or more robots; determining an amount of congestion in different areas; and identifying a charging location based on the amount of congestion. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a robot, via a separate terminal, artificial neural network, communications unit, processor, charging station for charging the one or more robots, control server, a memory. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using robot, via a separate terminal, artificial neural network, communications unit, processor, charging station for charging the one or more robots, control server, a memory, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Dependent claims 2-14 and 16-18 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception.  Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of the independent claims. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8, 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein the driving information includes an average moving speed of the robot, the number of times in which the robot is stopped while driving, the number of times in which the robot collides with an object, or any combinations thereof”. However, it is unclear to what “any combination thereof” require whether the limitation requires a portion of the average moving speed of the robot, the number of times in which the robot is stopped while driving, or the number of times in which the robot collides with an object, or at least two of the average moving speed of the robot, the number of times in which the robot is stopped while driving, the number of times in which the robot collides with an object.
Claim 12 recite the limitation guiding the recommended location via the one or more robot; or guiding the recommended location via a separate terminal. However, it is unclear how a recommended location is guided rather than guiding a robot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180238698 (Pedersen) in view of US 20200368913 (Scott).
As per claim(s) 1, Pedersen discloses a method for recommending a location of a charging station, comprising: 
obtaining movement path information from one or more vehicle in a space including a plurality of regions (see at least abstract: autonomous or driver-less EVs, [0063]: EV control unit (400) may include a GPS (Global Positioning System) receiver (406) useful for tracking the location and movements of the motor vehicle, [0074]: EV control unit (400) may further include a time/clock distribution capability (415) operating to make accurate date and time information available to the EV control unit (400). Such information may be used, for example, in the calculation of vehicle speed by providing elapsed time between particular vehicle location points along a route of travel, [0097]: database information (600) may include navigation route information for roadways or routes especially recommended for driverless or autonomous vehicles. Such roadways or routes may include special driverless or autonomous vehicle control features such as roadway markings, signs, electronic signals, night lighting features or similar such marking or control capabilities to assist in the operation of driverless or autonomous vehicles); 
determining density of each of the plurality of regions based on the obtained movement path information (see at least abstract, [0098]: cloud control unit EV database management (600) of FIG. 6 may also include traffic database (603). Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area. The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs.); and 
determining a recommended location of a charging station for charging the one or more robots from the plurality of regions based on the determined density (see at least abstract, [0098]: cloud control unit EV database management (600) of FIG. 6 may also include traffic database (603). Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area. The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs.), but does not explicitly disclose robots. 
However, Scott teaches obtaining movement path information from one or more robots in a space including a plurality of regions (see at least abstract, [0048]: autonomously path plan a robot's trajectory from one point on the map to another; display on a user interface the data received about the health and sensor data of a diverse collection of devices; allow a Facility Manager to send commands to any deployed robot to stop its task and return to its charging station (and later to any point on the map to complete a task); display the locations of all devices within a facility on a robot-built facility map). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Pedersen by incorporating the teachings of Scott in order to provide an integrated facility management portal that allows end users to monitor, control, and report on a deployed fleet of robots.
Claims 15 and 19 are rejected under similar rationale as provided for in the rejection of claim 1.

As per claim(s) 2, Pedersen discloses wherein the movement path information includes coordinate information of the one or more robots, obtained periodically for a predetermined period of time (see at least abstract, [0073], [0116]: If no such replenishment is necessary, control is returned to start (801) for continuous or periodic updating of the vehicle information transmission to the cloud (802) for an evaluation of the battery charge requirements from the cloud at (803)).

As per claim(s) 3, Pedersen discloses wherein the determining the density includes: determining a count value for each of the plurality of regions by associating the obtained movement path information with a corresponding region of the plurality of regions; and determining the density based on the determined count value (see at least abstract, [0098]: cloud control unit EV database management (600) of FIG. 6 may also include traffic database (603). Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area. The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs).

As per claim(s) 4 and 16, Pedersen discloses loading a movement path profile (see at least abstract, [0074]: EV control unit (400) may further include a time/clock distribution capability (415) operating to make accurate date and time information available to the EV control unit (400). Such information may be used, for example, in the calculation of vehicle speed by providing elapsed time between particular vehicle location points along a route of travel. Such time and date information may also be used to create history files recording, for example, battery charging levels, inefficient driver operation of the EV with timestamps, date and time of requests for assistance or routing information, date and time of particular drivers being in control of the EV and other such information useful in the embodiments this invention, [0099]: Such account information may include important vehicle data, including the vehicle type, the vehicle energy usage, required vehicle charging times and other important vehicle information useful in determining optimal routes of travel for EVs in need of battery charging or replenishment. EV account data may include static data descriptive of the vehicle itself as well as data that may dynamically change with time, such as the vehicle weight, vehicle condition, identification of vehicle driver or vehicle history files recording, for example, energy usage or performance history); and 
updating the movement path profile by using the obtained movement path information (see at least abstract, [0074]: EV control unit (400) may further include a time/clock distribution capability (415) operating to make accurate date and time information available to the EV control unit (400). Such information may be used, for example, in the calculation of vehicle speed by providing elapsed time between particular vehicle location points along a route of travel. Such time and date information may also be used to create history files recording, for example, battery charging levels, inefficient driver operation of the EV with timestamps, date and time of requests for assistance or routing information, date and time of particular drivers being in control of the EV and other such information useful in the embodiments this invention, [0099]: Such account information may include important vehicle data, including the vehicle type, the vehicle energy usage, required vehicle charging times and other important vehicle information useful in determining optimal routes of travel for EVs in need of battery charging or replenishment. EV account data may include static data descriptive of the vehicle itself as well as data that may dynamically change with time, such as the vehicle weight, vehicle condition, identification of vehicle driver or vehicle history files recording, for example, energy usage or performance history), and wherein the determining the density includes determining the density based on the updated movement path profile (see at least [0098]).

As per claim(s) 12, Pedersen discloses guiding the recommended location via the one or more vehicles; or guiding the recommended location via a separate terminal (see at least abstract, [0070]-[0071]: Such “learning” will result in an adaptive control system providing feedback to the EV driver and/or control systems for continuous optimization of route selection in the presence of dynamically changing EV situations., [0098]: cloud control unit EV database management (600) of FIG. 6 may also include traffic database (603). Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area. The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs, [0123]), but does not explicitly disclose robots. 
However, Scott teaches obtaining movement path information from one or more robots in a space including a plurality of regions (see at least abstract, [0048]: autonomously path plan a robot's trajectory from one point on the map to another; display on a user interface the data received about the health and sensor data of a diverse collection of devices; allow a Facility Manager to send commands to any deployed robot to stop its task and return to its charging station (and later to any point on the map to complete a task); display the locations of all devices within a facility on a robot-built facility map). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Pedersen by incorporating the teachings of Scott in order to provide an integrated facility management portal that allows end users to monitor, control, and report on a deployed fleet of robots.

As per claim(s) 18, Pedersen discloses wherein the apparatus includes any one of the one or more robots, a control server, or a terminal communicatively connected to the control server (see at least abstract, [0027]: EV receives artificial intelligence expert system derived route guidance information for one or more potential routes of travel from one or more of cloud or remote computer/database processing systems, [0070]-[0071]: Such “learning” will result in an adaptive control system providing feedback to the EV driver and/or control systems for continuous optimization of route selection in the presence of dynamically changing EV situations., [0098]: cloud control unit EV database management (600) of FIG. 6 may also include traffic database (603). Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area. The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs).

Claim(s) 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Scott in view of US 20180201148 (Donnelly).
As claim(s) 5, 17, Pederson does not explicitly disclose wherein the movement path profile includes a cumulative count value for each of the plurality of regions, and wherein the updating the movement path profile includes adjusting the cumulative count value by associating the obtained movement path information with a corresponding region of the plurality of regions; and wherein the movement path profile includes a cumulative count value for each of the plurality of regions, and wherein the at least one processor is further configured to: adjust the cumulative count value by associating the obtained movement path information with a corresponding region of the plurality of regions; and determine the density based on the adjusted cumulative count value.
However, Donnelly teaches wherein the movement path profile includes a cumulative count value for each of the plurality of regions, and wherein the updating the movement path profile includes adjusting the cumulative count value by associating the obtained movement path information with a corresponding region of the plurality of regions; and wherein the movement path profile includes a cumulative count value for each of the plurality of regions, and wherein the at least one processor is further configured to: adjust the cumulative count value by associating the obtained movement path information with a corresponding region of the plurality of regions; and determine the density based on the adjusted cumulative count value (see at least abstract, [0059]-[0060]: demand can be determined, at least in part, by considering a total volume of vehicle service requests within one or more geographic areas at a given point in time. The system can utilize various databases to predict, approximate, and/or determine the locations and/or amount of requesters, as well as the locations and amount of available service vehicles. For example, for different geographic regions, event information (e.g., location, time, and/or date of the event, or the like) can be stored in an event database. Event information can be indicative of whether service requests can be higher or lower at a certain time period (e.g., a time period before the event begins versus a time period when the event is ongoing), and can be indicative of whether there is a spike in demand for the service relative to the amount of available service vehicles. In another example, calendar information that indicates important dates (e.g., holidays, first days of school for a city, voting day, or the like), can be used to determine demand., [0064], [0103], [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Pedersen by incorporating the teachings of Donnelly in order to provide strategic implementation of charging control across a fleet of vehicles.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Scott in view of Donnelly in view of US 20190172165 (“Verteleskyi”).

As claim(s) 6, Pederson does not explicitly disclose wherein the updating the movement path profile further includes adjusting the cumulative count value by reducing a weight for movement path information previously obtained with respect to a weight for the obtained movement path information.
However, Verteleskyi teaches wherein the updating the movement path profile further includes adjusting the cumulative count value by reducing a weight for movement path information previously obtained with respect to a weight for the obtained movement path information (see at least abstract, [0110]-[0111]: crowd-routing mechanism 572 can estimate or adjust path weights according to a density of occupants for a given area within a threshold distance from the corresponding paths. The routing module 256 can estimate the density based on determining a number of people in a segment or a predefined unit area and/or a number of people that are within a threshold distance from each other. The routing module 256 can adjust the segment/node/exit weights according to (e.g., using the predetermined formula/equation) the estimated density).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Pedersen by incorporating the teachings of Verteleskyi in order to determine optimal routes.

Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Scott in view of US 20150354974 (“Takehara”).

As per claim(s) 7, Pederson discloses obtaining driving information of the one or more robots; and determining congestion on each of the plurality of regions based on the obtained driving information, wherein the determining the recommended location of the charging station is further based on the determined congestion (see at least abstract, [0054]: Choosing a particular route of travel and charging station involves many considerations. The overall time of travel for the vehicle (303) along possible alternate routes may be a factor depending upon the criticality of reaching the destination (301) at particular times. Of course that time of travel will depend upon the distance to be traveled along a particular route, traffic and roadway conditions along that route, required charging time at the selected charging station, congestion at charging stations with other vehicles requiring battery charging or replacement, driving habits of the driver of the vehicle (303) and possibly other complications in traveling along the selected route. Other considerations include the energy required for the automotive vehicle (303) electric battery in traveling along a particular selected route. For example, that energy will depend upon the required travel time, the selected roadway, including changes in elevation, number of starts and stops required, claim 7). 
Pederson does not explicitly disclose a degree.
However, Takehara teaches a degree of congestion (see at least abstract, [0124]: degree of congestion).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Pedersen by incorporating the teachings of Takehara in order prevent a demand for power in a specific area from being concentrated by the charge.

As per claim(s) 8, Pederson discloses wherein the driving information includes an average moving speed of the robot, the number of times in which the robot is stopped while driving, the number of times in which the robot collides with an object, or any combinations thereof (see at least abstract, [0054]: energy will depend upon the required travel time, the selected roadway, including changes in elevation, number of starts and stops required).

Claim(s) 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Scott in view of US 20180037136 (“Nelson”).

As claim(s) 9, 11, Pederson discloses wherein the determining the recommended location of the charging station includes: extracting one or more candidate regions having a density equal to or greater than a first reference value, from the plurality of regions; wherein the determining the recommended location of the charging station further includes excluding a predetermined unsuitable region from the recommended location (see at least abstract, [0098]: cloud control unit EV database management (600) of FIG. 6 may also include traffic database (603). Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area. The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs.), but does not explicitly disclose determining the recommended location from the one or more candidate regions and regions adjacent to the candidate regions.
However, Nelson teaches wherein the determining the recommended location of the charging lane includes: determining the recommended location from the one or more candidate regions and regions adjacent to the candidate regions; wherein the determining the recommended location of the charging station further includes excluding a predetermined unsuitable region from the recommended location (see at least abstract, [0024]: lanes are turned on or off based on the requirements of the system (e.g., user demand), which may include adding or removing lanes to the lane charging system. In other examples, users are routed based on the requirements of the system. In other examples, tolls or other incentives are introduced, removed, or modified based on the requirements of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Pedersen by incorporating the teachings of Nelson in order to provide a charging system that benefits a maximum number of electric vehicles.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Scott in view of Nelson in view of Takehara.

As claim(s) 10, Pederson does not explicitly disclose wherein each of the plurality of regions includes a plurality of subregions, and wherein the extracting the one or more candidate regions includes extracting one or more candidate subregions having a density equal to or greater than a second reference value, from the one or more candidate regions.
However, Takehara teaches wherein each of the plurality of regions includes a plurality of subregions, and wherein the extracting the one or more candidate regions includes extracting one or more candidate subregions having a density equal to or greater than a second reference value, from the one or more candidate regions (see at least abstract, [0124]: charging facility information management unit 1203 may define a ratio of the demand for power with respect to power suppliable to the area concerned as a degree of concentration of the demand for power, and may extract the charging facility 2 in the area, in which the ratio of the demand for power becomes a threshold value of less with respect to the degree of concentration of the demand for power, as the candidate for the charging facility. Note that it is defined that the threshold value of the degree of congestion or the threshold value of the degree of concentration of the demand for power in the area is preset in the management center 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Pedersen by incorporating the teachings of Takehara in order prevent a demand for power in a specific area from being concentrated by the charge.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Scott in view of Donnelly in view of US 20160343011 (“Yamashina”).

As per claim(s) 13, Pedersen discloses training an artificial network by using information about the space, movement path information and driving information of the one or more vehicles, and the recommended location of the charging station, as learning data (see at least abstract, [0070]-[0071]: Such “learning” will result in an adaptive control system providing feedback to the EV driver and/or control systems for continuous optimization of route selection in the presence of dynamically changing EV situations., [0098]: cloud control unit EV database management (600) of FIG. 6 may also include traffic database (603). Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area. The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs, [0123]), but does not explicitly disclose robots or explicitly disclose a neural network. 
However, Scott teaches obtaining movement path information from one or more robots in a space including a plurality of regions (see at least abstract, [0048]: autonomously path plan a robot's trajectory from one point on the map to another; display on a user interface the data received about the health and sensor data of a diverse collection of devices; allow a Facility Manager to send commands to any deployed robot to stop its task and return to its charging station (and later to any point on the map to complete a task); display the locations of all devices within a facility on a robot-built facility map). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Pedersen by incorporating the teachings of Scott in order to provide an integrated facility management portal that allows end users to monitor, control, and report on a deployed fleet of robots.
However, Yamashina teaches an artificial neural network (see at least abstract, [0104]: neural network). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Pedersen by incorporating the teachings of Yamashina in order to help provide an electricity-demand prediction device, an electricity supply system, an electricity-demand prediction method, and a program capable of performing electricity demand prediction with high accuracy.

As per claim(s) 14, Pedersen discloses determining the recommended location of the charging station based on analyzing the obtained movement path information or the determined density by using a learning model based on the artificial network (see at least abstract, [0070]-[0071]: Such “learning” will result in an adaptive control system providing feedback to the EV driver and/or control systems for continuous optimization of route selection in the presence of dynamically changing EV situations., [0098]: cloud control unit EV database management (600) of FIG. 6 may also include traffic database (603). Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area. The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs) but does not explicitly disclose a neural network. 
However, Yamashina teaches an artificial neural network (see at least abstract, [0104]: neural network). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Pedersen by incorporating the teachings of Yamashina in order to help provide an electricity-demand prediction device, an electricity supply system, an electricity-demand prediction method, and a program capable of performing electricity demand prediction with high accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668